UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

~~ ~~ mm XK
NATIVIDAD MARTINEZ HERNANDEZ,

Plaintiffs,

ORDER

Vv.
WARWICK PROPERTIES INC. and MJJ 20 CV 1573 (VB)
BUILDERS CORP.,

Defendants.
~ _ -- X

Plaintiff brings this action invoking subject matter jurisdiction by reason of diversity of
citizenship under 28 U.S.C. § 1332(a)(1).

To invoke diversity jurisdiction under 28 U.S.C. § 1332, there must be complete diversity
of citizenship. Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996). Thus, 28 U.S.C. § 1332
“applies only to cases in which the citizenship of each plaintiff is diverse from the citizenship of
each defendant.” Id.; see also Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005). Specifically,
28 U.S.C. § 1332(a)(1) applies when the dispute is between “citizens of different States.”

An individual’s citizenship is determined by domicile—“the place where a person has his
true fixed home and principal establishment, and to which, whenever he is absent, he has the
intention of returning.” Palazzo ex rel. Delmage v. Corio, 232 F.3d 38, 42 (2d Cir. 2000)
(internal quotation marks omitted). Thus, an allegation of residency alone is insufficient.

“(A] corporation shall be deemed to be a citizen of any State... by which it has been
incorporated and of the State... where it has its principal place of business.” 28 U.S.C.
1332(c)(1); see also Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010).

The complaint alleges plaintiff is a resident of New Jersey and each defendant “was and
is a corporation organized and existing under the laws of the State of New York, and resident of
the State of New York.” The complaint does not allege plaintiff’s citizenship. Nor does it plead
the principal place of business for either defendant.

Accordingly, by March 2, 2020, plaintiff shall submit a letter explaining in full detail
both plaintiffs and defendants’ citizenship.

Dated: February 24, 2020
White Plains, NY
SO ORDERED:

Uw

Vincent L. Briccetti
United States District Judge

 
